Exhibit 10.1

 

CONFIDENTIAL INFORMATION HAS BEEN OMITTED PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION.  THE LOCATIONS OF THE OMITTED INFORMATION ARE INDICATED BY THE
FOLLOWING NOTATION: [OMITTED MATERIAL].

 

TRADEMARK LICENSE AGREEMENT

 

Effective this 19th day of December 2002, President and Fellows of Harvard
College (“Harvard”), a charitable, non-profit corporation organized under the
laws of the Commonwealth of Massachusetts, having its principal place of
business in Cambridge, Massachusetts, and Harvard Bioscience, Inc. (“Harvard
Bioscience”), a corporation organized under the laws of the State of Delaware,
having its principal place of business in Holliston, Massachusetts, hereby agree
as follows:

 

1.                       Background.  Harvard is the oldest university in the
United States and comprises several schools, including an undergraduate college,
as well as the Medical, Dental, Public Health, Law, Divinity, Business, Design,
and Education schools, the Graduate School of Arts and Sciences, and the John F.
Kennedy School of Government.  The Harvard Medical School was established in
1782.  For more than 200 years, the Harvard Medical School, together with its
affiliated hospitals, has been widely regarded as a preeminent institution for
medical education, health care, and research.

 

Harvard is the owner of its famous HARVARD name and mark and holds numerous
United States federal trademark registrations and international trademark
registrations for the HARVARD name and mark and other HARVARD-formative marks. 
Throughout its history, Harvard has used

 

1

--------------------------------------------------------------------------------


 

the HARVARD name and mark to identify its educational, medical, health care, and
research services, purposes and mission.

 

Harvard Bioscience is a corporation engaged in the business of designing,
manufacturing, selling and/or offering for sale products and services for
scientific research, industrial applications and OEM applications.  Harvard
Bioscience was formerly known as the Harvard Apparatus Company and as Harvard
Apparatus, Inc., and is the successor to a corporation formed in or about 1903
by Dr. William T. Porter, a professor at the Harvard Medical School.

 

Currently pending in the United States District Court, District of
Massachusetts, is Civil Action No. 00-12625, President and Fellows of Harvard
College v. Harvard Bioscience, Inc., in which the parties disagree whether the
uses by Harvard Bioscience of HARVARD-formative marks are lawful. The parties
agree that their mutual interest calls for a settlement of this litigation on
the terms set out below.

 

The parties acknowledge that a license, implied or otherwise, from Harvard to
Harvard Bioscience has been in effect since 1903, under which Harvard Bioscience
has used the mark HARVARD APPARATUS and certain HARVARD-formative product
names.  The parties wish to confirm that license and to agree to the following
terms by which Harvard Bioscience may continue those and other uses of the
HARVARD name and mark, as set forth in this Trademark License Agreement (this
“Agreement”).

 

One purpose of this Agreement is to set forth the distinct ways in which Harvard
Bioscience may use the marks HARVARD APPARATUS and HARVARD BIOSCIENCE,
respectively.  As the paragraphs below provide, Harvard Bioscience may use
HARVARD

 

2

--------------------------------------------------------------------------------


 

BIOSCIENCE only as its company name, and for communications in its corporate
capacity, for example, with its former, current and prospective investors and
employees, its sources of finance, its service providers, its vendors, or
government agencies.  By contrast, HARVARD APPARATUS may be used, in addition to
the above uses, in connection with the sale of products and services, for
example, on products, catalog covers and in communications with customers. The
parties understand that in some instances no bright line separates the two
respective uses and that Harvard Bioscience may, due either to unavoidable
circumstances or inadvertence, use HARVARD BIOSCIENCE in a context where only
the use of HARVARD APPARATUS is appropriate under this Agreement, or vice
versa.  While such misuse is not a basis for termination of this Agreement,
Harvard Bioscience will at all times make every effort to use the licensed marks
in compliance with those paragraphs below that expressly govern Harvard
Bioscience’s use of those marks.

 

2.                       Grant of License.  For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Harvard hereby
grants to Harvard Bioscience, its affiliates and divisions, a worldwide,
royalty- free, nonexclusive, license to use the HARVARD name and mark only in
the form of HARVARD APPARATUS and/or HARVARD BIOSCIENCE (together, the “Licensed
Marks”) and in the other forms provided below, and only in accordance with this
Agreement, provided that the following conditions are satisfied:

 

a.                                 Harvard Bioscience may use HARVARD BIOSCIENCE
only as its company name and only in connection with the business of designing,
manufacturing, selling and/or offering for sale products and services for
scientific research, industrial and OEM applications. Such applications

 

3

--------------------------------------------------------------------------------


 

include, by way of example, usages related to the physiological, pharmaceutical,
biological, chemical, physical, environmental, food and beverage and medical
sciences, and those products and services within Harvard Bioscience’s natural
area of expansion as practiced by companies comparable to Harvard Bioscience
(the “Field”).  Harvard Bioscience may use HARVARD BIOSCIENCE only for purposes
of communications with former, current or prospective investors and employees,
sources of finance, its service providers, its vendors, or government agencies,
and others in its corporate capacity, including, for example, on stationery for
correspondence in its corporate capacity or directed to actual or prospective
investors and government agencies, and on business cards; annual reports and
other materials provided to investors; filings with the Securities Exchange
Commission and other regulatory agencies; deeds and/or leases of real property,
loan instruments, contracts, and any other document or medium in which the legal
name of the corporation is required to be used; and press releases and other
communications with print, broadcast or other news media relating to corporate
acquisitions, investments, financing and other corporate matters. Harvard
Bioscience may similarly use HARVARD BIOSCIENCE as part of the identification of
its current and future divisions, affiliates and related companies, such as
“Warner Instruments, a Harvard Bioscience Company,” or “Warner Instruments, a
Division of Harvard Bioscience, Inc.” Harvard Bioscience may maintain a website
at its existing Internet address, www.harvardbioscience.com, all content of
which, whether directed to customers or to investors, shall be subject to this
Agreement.  Harvard Bioscience may not, however, use HARVARD BIOSCIENCE in
connection with the sale or offering for sale of goods or services or in
communications with customers or the general public unless such communication is
for corporate

 

4

--------------------------------------------------------------------------------


 

purposes not relating to sales of products or services.  For example, Harvard
Bioscience may not use HARVARD BIOSCIENCE on catalogs, advertisements, marketing
or promotional materials, products, packaging, trade show banners, stationery
for use in correspondence with customers, on sales invoices, press releases or
other communications relating to its sales of products, except as provided in
paragraphs 2(a) and 2(b).

 

b.                                Harvard Bioscience may use HARVARD APPARATUS
in connection with the sale or offering for sale of products and services in the
Field (the “Licensed Goods and Services”). When using HARVARD APPARATUS in this
manner, Harvard Bioscience may refer to “Harvard Bioscience, Inc.” to indicate
the legal name of the corporation responsible for the offering.  Such reference
to “Harvard Bioscience, Inc.” may appear up to several times in any multi-page
publication, such as a catalog or brochure, and must be inconspicuous relative
to the use therein of HARVARD APPARATUS.  For example, in a catalog or brochure,
a reference to “Harvard Bioscience, Inc.” may appear only in type not larger or
more prominent than that used for the general text or advertising copy within
which “Harvard Bioscience” is proposed to appear.  Harvard Bioscience may also
use HARVARD APPARATUS in all of the ways it may use HARVARD BIOSCIENCE under
Paragraph 2(a).

 

c.                                 Harvard Bioscience may use the HARVARD name
and mark for the following products, as part of their product names, which have
previously been in use (“Licensed Product Names”): Harvard Pump, Harvard 22 (and
other numbers), Harvard Syringe Pump, Harvard PHD Pump, Harvard PHD 2000 Syringe
Pump, Harvard Peristaltic Pump, Harvard Mechanical Syringe Pump, Harvard
Mechanical Peristaltic Pump, Harvard Shuttle Pump, Harvard Ventilator, Harvard

 

5

--------------------------------------------------------------------------------


 

Spirometer, Harvard Stimulator, Harvard Biograph, Harvard Chart Recorder,
Harvard Oscillograph, Harvard Electrophysiological Teaching Unit, Harvard
Kymograph, Harvard Indirect Rat Tail Blood Pressure System, Harvard Pulsatile
Blood Pumps, Harvard Microdialysis Probes, Harvard Microelectrode Puller,
Harvard Clark Capillary Glass, Harvard Thermocirculator, Harvard Stronghold,
Harvard CPK, Harvard Clamps, and Harvard Connectors.  Harvard Bioscience may not
use the HARVARD name and mark, other than in the form of HARVARD APPARATUS, as
part of any product name not on the aforementioned list unless Harvard
Bioscience obtains the prior written approval to do so from Harvard’s Office of
Technology and Trademark Licensing.  Licensed Product Names shall be used only
in their entirety and only in the exact form in which they appear on this list
(for example, “Harvard Pump” or “Harvard Syringe Pump” or “Harvard Mechanical
Syringe Pump”), except that a Licensed Product Name may be followed by numbers
or letters denoting a new or updated version or series (for example, “Harvard
Pump 2” or “Harvard Pump 2003”), or modified by a descriptive term (for example,
“Harvard 2 Dual Syringe Pump” or “Harvard Mechanical Compact Syringe Pump.) The
use by Harvard Bioscience of the Licensed Product Names shall conform to the
font limitations of paragraph 3(a). Harvard Bioscience shall not otherwise use
the HARVARD name and mark, alone or in combination with words other than
APPARATUS or BIOSCIENCE.

 

d.                                Harvard Bioscience may include in its
catalogs, its website, and in other materials a statement that Harvard
Bioscience is using the Licensed Marks and Licensed Product Names pursuant to
this Agreement, in substantially the following form: “HARVARD is a registered
trademark of Harvard University.  The mark HARVARD APPARATUS [or HARVARD

 

6

--------------------------------------------------------------------------------


 

BIOSCIENCE] [or HARVARD as part of a product name] is being used pursuant to a
license agreement between Harvard University and Harvard Bioscience, Inc.”  If
Harvard Bioscience wishes to use such a statement in any other form, Harvard
Bioscience shall submit the art layout and placement information for such a
statement to Harvard for prior written approval, which approval shall not be
unreasonably withheld, before the statement may be used in any given medium
(e.g., catalog, advertisement, website).  Once approval has been obtained for
use in a given medium, Harvard Bioscience may continue such use in that medium
in the approved format for so long as this Agreement remains in force and
effect.  Once a format is submitted to Harvard for approval Harvard will have 10
business days to approve or disapprove the format.  If no written response is
received within 10 business days, the format will be deemed approved

 

e.                                 Harvard Bioscience shall not represent or
imply, in its catalogs, advertisements or otherwise, that it is affiliated with
any educational or research institution or enterprise, except that, if Harvard
Bioscience enters into an agreement or business relationship with any
educational or research institution, including but not limited to the licensing
of technology, joint research and development, or product validation or testing,
Harvard Bioscience may make truthful statements regarding such agreement. 
Harvard Bioscience shall not, however, be prohibited from making truthful
statements regarding its history, including its connection with the Harvard
Apparatus Company founded by Professor William T. Porter and its use of the mark
HARVARD APPARATUS prior to this Agreement.

 

7

--------------------------------------------------------------------------------


 

f.                                   Within 18 months of the date of this
Agreement, Harvard Bioscience will cease to use or distribute any catalogs,
stationery, labels, business cards or other materials that do not comply with
paragraphs 2(a)-(d) hereof. [OMITTED MATERIAL]

 

g.                                So long as this Agreement remains in effect,
Harvard agrees that it will not use the mark HARVARD APPARATUS, that it will not
use the mark HARVARD BIOSCIENCE other than in connection with bioscience-related
activities or offerings at Harvard, and that it will not license or otherwise
authorize any third party to use the HARVARD name and mark in the form of either
of the Licensed Marks.

 

h.                                For purposes of this paragraph 2, “affiliates”
shall mean any members of Harvard Bioscience’s “affiliated group” as defined in
Internal Revenue Code § 1504.

 

3.                       Form of Use.

 

a.                                 Harvard Bioscience agrees to use the Licensed
Mark HARVARD BIOSCIENCE solely in a form wherein (i) all letters are in the same
font and color (ii) all letters of the word BIOSCIENCE are in a font size no
smaller than ½ the font size of the word HARVARD; (iii) the word BIOSCIENCE
always follows the word HARVARD immediately (either immediately after or
immediately below); and (iv) neither the word HARVARD nor the mark HARVARD
BIOSCIENCE appears in any of the following fonts:  Bembo, Bodoni, Caslon,
Centaur, Century Schoolbook, Garamond, Goudy, ITC New Baskerville, ITC Galliard,
Linotype Didot, Minion, New Times Roman, Palatino (collectively, the
“Representative Serif Fonts”), or any font similar thereto, or in, surrounded,
accentuated or bordered by the color crimson, [OMITTED MATERIAL].

 

8

--------------------------------------------------------------------------------


 

b.                                Harvard Bioscience agrees to use the Licensed
Mark HARVARD APPARATUS solely in a form wherein (i) all the letters of APPARATUS
are in a font size no smaller than ½ the font size of the letters HARVARD; (ii)
the word APPARATUS always follows the word HARVARD immediately (either
immediately after or immediately below); and (iii) neither the word HARVARD nor
the mark HARVARD APPARATUS appears in any of the Representative Serif Fonts or
any font similar thereto, or in, surrounded, accentuated or bordered by the
color crimson.  Nothing in this Agreement shall prevent Harvard Bioscience from
using the color red in connection with or for the Licensed Mark HARVARD
APPARATUS.

 

c.                                 Harvard Bioscience agrees to use the Licensed
Product Names solely in a form wherein (i) all letters are in the same font,
color and point size; (ii) the word HARVARD is not presented more prominently
than the other element or elements of the product name; and (iii) neither the
word HARVARD nor any other element or elements of the product name appear in any
of the Representative Serif Fonts, or any fonts similar thereto (except that
such word or elements may appear in any such font within a general text or
advertising copy printed entirely in that font), or in, surrounded, accentuated
or bordered by the color crimson.

 

4.                       Term of the License.  This Agreement shall continue in
effect unless and until it is terminated by one of the parties in accordance
with paragraph 10 hereof.

 

5.                       Ownership of Marks.  Harvard warrants that it has the
authority to grant the rights hereunder and that such grant is in compliance
with applicable law. Harvard Bioscience acknowledges Harvard’s ownership of the
HARVARD name and mark and agrees that it will not do anything inconsistent with
such ownership. Harvard acknowledges Harvard Bioscience’s rights to

 

9

--------------------------------------------------------------------------------


 

use the Licensed Marks and Licensed Product Names as set forth in this Agreement
and agrees that it will not do anything inconsistent with such rights. All use
of the Licensed Marks and Licensed Product Names by Harvard Bioscience shall
inure to the benefit of and be on behalf of Harvard.  Harvard Bioscience hereby
transfers to Harvard any right, title, interest, and goodwill, if any, in all
marks containing the word HARVARD, except for Harvard Bioscience’s right to use
the Licensed Marks and Licensed Product Names under this  Agreement.  Harvard
Bioscience agrees that nothing in this Agreement shall give Harvard Bioscience
any right, title or interest in the HARVARD name and mark other than the right
to use the Licensed Marks and Licensed Product Names in accordance with this
Agreement.  Harvard shall have the sole right, but not obligation, to register
the marks HARVARD APPARATUS and HARVARD BIOSCIENCE worldwide at Harvard’s
expense, or shall do so upon request by Harvard Bioscience at Harvard
Bioscience’s expense.  Upon request by and at the expense of Harvard Bioscience,
Harvard shall make reasonable efforts to register the Licensed Marks in any
country so requested by Harvard Bioscience.

 

6.                       Quality Standards and Maintenance.  Harvard Bioscience
agrees that the quality of all of the Licensed Goods and Services will be
maintained at a commercially reasonable level and will comply with the
requirements of any federal, state and other governmental regulatory agencies
responsible for assuring the quality and fitness of such products. The parties
agree that, without limitation, the quality of Licensed Goods and Services as of
the date of this Agreement is at a commercially reasonable level of quality. 
Further, and upon reasonable notice to Harvard Bioscience, which shall not be
less than 10 days, Harvard shall have the right, at its own expense and no more
than once in a calendar year, to conduct at Harvard Bioscience’s facilities an
examination of

 

10

--------------------------------------------------------------------------------


 

specimens of its use of the Licensed Marks and of products manufactured by or
for it, and to obtain from Harvard Bioscience information and documentation, as
would enable Harvard to determine that the quality of the Licensed Goods and
Services provided by Harvard Bioscience is maintained in accordance with this
paragraph throughout the term of this Agreement.

 

7.                       Unauthorized Use by Third Parties of the HARVARD Name
and Mark.  Harvard Bioscience may notify Harvard in writing of any unauthorized
use of the HARVARD name and mark by others engaged in the Field in the United
States.  Harvard has the right to bring, defend, resolve, and control, at its
expense, any and all claims and disputes based on unauthorized use of the
HARVARD name and mark.  In the event that Harvard does not pursue judicial
relief against any third party for any claim of unfair competition or false
designation of origin that may cause confusion, mistake or deception with
respect to Harvard Bioscience’s use of the Licensed Marks for the Licensed Goods
and Services within 120 days after receiving notice from Harvard Bioscience of
such a claim, Harvard Bioscience, in its sole discretion, may bring an action
directly, at its own expense.  Any damages, attorney fees, or costs recovered by
Harvard Bioscience in such action shall be retained by Harvard Bioscience. 
Harvard and Harvard Bioscience shall cooperate in good faith with each other in
connection with prosecution of claims by either party against third parties for
any claim of trademark infringement or for any claim of unfair competition and
false designation of origin that may cause confusion, mistake or deception with
respect to Harvard Bioscience’s use of the Licensed Marks for the Licensed
Goods.

 

11

--------------------------------------------------------------------------------


 

8.                       Indemnity. Harvard Bioscience shall indemnify Harvard
for all claims arising from Harvard Bioscience’s use of the Licensed Marks or
Licensed Product Names or from any acts, omissions or statements by Harvard
Bioscience.

 

9.                       Non-Assignment, Sublicenses by Harvard Bioscience. 
Neither this Agreement nor the Licensed Marks or Licensed Product Names may be
assigned by Harvard Bioscience, except that Harvard Bioscience may assign this
Agreement in connection with a sale of all or substantially all the business and
goodwill associated with the products sold under the HARVARD APPARATUS mark. 
Said sale may be in the form of an asset or stock sale or any combination
thereof.  Harvard Bioscience may pledge or hypothecate this Agreement, but no
third party may use the Licensed Marks or the Licensed Product names except in
compliance with this Agreement. Subject to the foregoing, this Agreement is
binding upon the parties, their successors, assigns, heirs, executors and
administrators.  Notwithstanding any provision of this Agreement, Harvard
Bioscience may not enter into any transaction that would result in more than one
person or entity purporting to have rights to use the mark HARVARD BIOSCIENCE.
Harvard Bioscience may not sublicense its right to use the mark HARVARD
BIOSCIENCE.  Harvard Bioscience may sublicense its right to use the mark HARVARD
APPARATUS under this Agreement to third parties solely for use within the Field,
provided that any such sublicensee shall agree in writing to be bound by the
terms of this Agreement and Harvard is promptly provided with a copy of the
signed sublicense.

 

10.                 Termination.

 

a.                       Harvard Bioscience may terminate this Agreement
immediately for any reason upon thirty (30) days written notice to Harvard.

 

12

--------------------------------------------------------------------------------


 

b.                      This Agreement shall terminate when Harvard Bioscience
ceases to use both Licensed Marks for a period of twenty-four (24) consecutive
months, or upon a liquidation or dissolution of Harvard Bioscience that results
in the cessation of use of both Licensed Marks. Further, Harvard Bioscience’s
right to use either of the Licensed Marks shall terminate when Harvard
Bioscience ceases to use such Licensed Mark for a period of twenty-four (24)
consecutive months.

 

c.                       Harvard may terminate this Agreement (1) if any of
Harvard Bioscience’s officers is convicted of a felony in connection with the
operation of Harvard Bioscience’s business and such officer remains an officer
more than 60 days after Harvard, in a written notice to Bioscience, cites such
conviction as a basis for termination; or (2) for material breach of this
Agreement, provided that, in the case of material breach, Harvard Bioscience
shall have sixty (60) days written notice to use reasonable business practices
to cure and provided further that in the event the breach involves Harvard
Bioscience’s failure to maintain the quality of Licensed Goods and Services, it
shall have one hundred twenty (120) days written notice to use reasonable
business practices to cure. The cure of any material breach by Harvard
Bioscience of this Agreement shall not require the recall or return of any
written materials, packaging or product, which have been sent to third parties,
including, without limitation, customers of Harvard Bioscience prior to
Harvard’s notice of breach. The following shall not constitute material breach:
(1) the failure to notify Harvard of a third party’s unauthorized use of the
HARVARD name and mark pursuant to paragraph 7 hereof; and (2) the failure to
notify Harvard of a change of address pursuant to paragraph 15 hereof.  If
Harvard Bioscience fails to cure a material breach, this Agreement shall
terminate on sixty (60) days further written notice              If the parties
disagree as to whether a material breach has been cured, the matter shall

 

13

--------------------------------------------------------------------------------


 

be submitted to binding arbitration in accordance with paragraph 16 of this
Agreement, in which event this Agreement shall not be terminated unless and
until a final decision is rendered in favor of Harvard.  In the event of such
arbitration, Harvard Bioscience shall cooperate with Harvard in submitting the
matter to the arbitrator(s) as speedily as possible.

 

d.                      [OMITTED MATERIAL]

 

11.                 Phase-Out Upon Termination.  Upon termination of this
Agreement, Harvard Bioscience shall, within twelve (12) months from the
effective date of the termination, discontinue all use of the Licensed Marks and
Licensed Product Names and any terms confusingly similar thereto, shall delete
the same from its corporate or business name, and shall destroy all materials
and papers, other than corporate records, upon which any Licensed Mark or
Licensed Product Name appears.  Harvard Bioscience agrees that, within twelve
(12) months of termination, all rights in the HARVARD name and mark and the
associated goodwill shall be and remain the property of Harvard and that Harvard
shall, no sooner than ten years after termination, have the right, unrestricted
by this  Agreement, to license the HARVARD name and mark in the form of the
Licensed Marks and Licensed Product Names.

 

12.                 [OMITTED MATERIAL]

 

13.                 Performance of Further Acts.  Harvard Bioscience agrees to
perform all further acts and to execute and deliver any additional documents
which may be reasonably required by Harvard to carry out the provisions of this
Trademark Licensing Agreement, including acts to perfect trademark registrations
or assignments in the name of Harvard.  In the event that Harvard notifies
Harvard Bioscience in writing that a use of the Licensed Marks or Licensed
Product

 

14

--------------------------------------------------------------------------------


 

Names does not comply with the provisions of this Agreement, Harvard Bioscience
will correct such non-complying use with reasonable promptness and confirm as
much in writing.

 

14.                 No Franchise or Agency.  Both parties agree that this
Agreement is a trademark /trade name license only, and neither party intends to
create any franchise relationship hereby.  Harvard Bioscience shall continue to
have full responsibility for and control over all operations of its business,
and the provisions relating to the nature and quality of goods or services sold
by Harvard Bioscience and the manner in which Harvard Bioscience may display the
Licensed Marks and Licensed Product Names are included herein solely for the
purpose of protecting the integrity, reputation and goodwill associated with the
Licensed Marks and Licensed Product Names.  Nothing herein shall be construed as
placing the parties in the relationship of franchisor or franchisee, employer or
employee, or principal or agent.  Neither party shall have the power to obligate
or bind the other in any manner except as otherwise expressly provided by this
Agreement.

 

15.                 Notices, Timing and Form.  All written notices (or other
communications) relating to this Agreement shall be deemed to be sufficiently
given when sent by United States Postal Service – certified mail with signed
receipt (or otherwise provably received by signed receipt from the recipient)
addressed to the party for whom intended at the following addresses, or at the
last known address.  Each party shall promptly notify the other party in writing
of any change of the address to which notices under this paragraph should be
sent.  The effective date of such notice shall be the date the notice is
received.

 

15

--------------------------------------------------------------------------------


 

(a)                                                           To Harvard:

 

Harvard University
Office of the General Counsel
Holyoke Center, Suite 980
1350 Massachusetts Avenue
Cambridge, Massachusetts  02138-3834

and

Harvard University
Office of Technology & Trademark Licensing
Holyoke Center, Suite 727
1350 Massachusetts Avenue
Cambridge, Massachusetts  02138

and

Bromberg & Sunstein LLP
125 Summer Street
Boston, MA 02110

 

(b)                                                          To Harvard
Bioscience:

 

President
Harvard Bioscience, Inc.
84 October Hill Road
Holliston, MA  01746

and

Goodwin Procter LLP
Exchange Place
Boston, MA 02109

and

Dwyer & Collora LLP
600 Atlantic Avenue
Boston, MA 02210

 

15.                 Prior Agreements, Amendments, Severability.  This Agreement
is the entire agreement of the parties, and supersedes all prior oral or written
agreements or understandings of the parties with respect to the subject matter
hereof.  This Agreement may be amended only by a writing signed by the party to
be charged.  If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.

 

16

--------------------------------------------------------------------------------


 

16.                 Governing Law.  This Agreement shall be construed and
enforced in accordance with the laws of the United States and the Commonwealth
of Massachusetts.  Any dispute arising under or involving this Agreement shall
be submitted to binding arbitration before JAMS/Endispute in Boston,
Massachusetts, or, if JAMS/Endispute is no longer in business, before a mutually
acceptable arbitrator or arbitration service in Boston, or, failing such
agreement, before the American Arbitration Association in Boston.  Any such
arbitration shall commence upon written demand of one of the parties, and shall
be determined by a single arbitrator sitting in accordance with the Rules of
Commercial Arbitration of the American Arbitration Association then in force at
its office in Boston, Massachusetts.  The decision of the arbitrator shall be
final and binding.  The expense of the arbitration shall be shared equally by
the parties and each party shall bear its own attorneys fees, unless the
arbitration award states that the expenses and fees shall be otherwise
assessed.  Any such arbitration shall take place in or near Boston,
Massachusetts.

 

IN WITNESS, the parties hereto have caused this Agreement to be executed in
duplicate by their authorized officers whose names and signatures are set out
below.

 

17

--------------------------------------------------------------------------------


 

HARVARD:

 

 

President and Fellows of Harvard College

 

 

 

 

Dated: December 19, 2002

/s/ Joyce Brinton

 

 

By: Joyce Brinton

 

Director, Office of Technology and Trademark Licensing

 

 

Commonwealth of Massachusetts

 

Middlesex, ss. County

December 19, 2002

 

Then personally appeared the above-named Joyce Brinton, duly authorized Director
of the Office of Technology and Trademark Licensing of the President and Fellows
of Harvard College, and acknowledged the foregoing instrument to be her free act
and deed, before me,

 

 

[Notary Seal]

/s/ Jeremy R. Jenkins

 

 

Notary Public

 

My commission expires: February 3, 2006

 

18

--------------------------------------------------------------------------------


 

HARVARD BIOSCIENCE:

 

 

Harvard Bioscience, Inc.

 

 

 

 

 

/s/ David Green

 

Dated:  December     , 2002

By:  David Green

 

Title: President

 

Middlesex, ss.

 

Then personally appeared the above-named David Green, duly authorized President
of Harvard Bioscience, Inc., and acknowledged the foregoing instrument to be his
free act and deed, before me,

 

 

 

/s/ Alexia Armstrong

 

 

Notary Public

 

My commission expires: 9/11/09

 

19

--------------------------------------------------------------------------------